Title: From Thomas Jefferson to the County Lieutenant of Berkeley, 2 November 1780
From: Jefferson, Thomas
To: County Lieutenant



Sir
In Council Novr. 2d. 1780

More precise information of the force invading the enemy enables us to dispense with the aid of your militia required by my Letter of Octo: 22, as we also do with that of all the other counties north of Rappahanock and the proprietary line. We have thought it best to countermand the militia of those counties because they are farthest from the present scene of invasion, and because this may perhaps be shifted nearer to them. I am with great respect Sir, Your humble servant,

Th: Jefferson

